Citation Nr: 0942696	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder (claimed as abdominal pain and stomach disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an abdominal condition.  In a May 
2008 decision, the Board reopened the claim and remanded for 
a decision on the merits.  In December 2008 and May 2009 the 
Board remanded the claim for compliance with the May 2008 
remand.  The case has been returned to the Board for further 
appellate consideration.

The Veteran and his spouse appeared and testified at a 
personal hearing in October 2007 before the undersigned 
Acting Veterans Law Judge sitting in St. Petersburg, Florida.  
A transcript of the hearing is contained in the record.


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current multiple gastrointestinal conditions to any incident 
or injury he experienced in service.


CONCLUSION OF LAW

A gastrointestinal disorder (claimed as abdominal pain and 
stomach disorder) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, notice was provided to the Veteran in December 
2005 and May 2008 letters, regarding what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  The May 2008 letter 
and an October 2008 letter advised the Veteran regarding 
disability ratings and effective dates.  The claim was last 
adjudicated in September 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, a 
VA examination report, and hearing testimony.  The Veteran 
indicated that records from Bayfront Medical Center have been 
destroyed.

The Board notes that the notice in this case was not fully 
VCAA compliant as it did not provide the requirements for 
establishing entitlement to service connection.  However, 
such information was included in Reasons and Bases section of 
the February 2007 statement of the case.  Moreover, the 
Veteran's correspondence reflects his actual knowledge of the 
requirements for establishing service connection.  In this 
regard, his notice of disagreement and substantive appeal 
reflect arguments that the condition began in service and has 
continued since that time.  To support his claim, the Veteran 
has submitted release forms, medical evidence, and a lay 
statement from his wife.  In addition, both he and his wife 
testified at a hearing.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcer disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran contends that he is entitled to service 
connection for an abdominal disorder because he suffered from 
abdominal pain in service (following a motor vehicle 
accident) and that he has continued to suffer abdominal pain 
since service.

On the Veteran's January 1968 induction examination, he did 
not note stomach, liver, or intestinal trouble, and the 
examiner noted that his abdomen and viscera were normal.  
Service treatment records show that in January 1970 the 
Veteran was injured in a motor vehicle accident.  During the 
hospitalization he was treated for injuries sustained from 
blunt trauma to the abdomen from the steering wheel.  The 
Veteran complained of abdominal pain and nausea several times 
in January and February 1970.  A February 1970 narrative 
noted that the Veteran was observed overnight at a Coast 
Guard station and that the Veteran had done well until five 
or six days prior to admission when he began having 
postprandial upper abdominal pains with occasional nausea.  
He had no emesis, melena, jaundice, fever or chills and no 
back pain.  On physical examination the Veteran had guarding 
in the upper abdomen with moderate direct and slight rebound 
tenderness of the epigastrium.  There were no masses and 
bowel sounds were normal.  Chest and abdomen x-rays were also 
normal.  No disease was found.  The Veteran was again 
hospitalized for abdominal pain and cramps in February 1970, 
within a month of the accident.  Upon discharge from the 
hospital in February 1970, no disease was found in relation 
to the reported abdominal pain.  The examiner noted that the 
Veteran had a negative examination, with upper 
gastrointestinal (UGI), gall bladder (GB) and barium enema 
studies all negative, and that the Veteran was possibly 
suffering from muscle contusions related to the motor vehicle 
accident.  An October 1971 record noted that the Veteran 
complained of nausea, vomiting, and diarrhea.  A November 
1971 record, for treatment of a viral cold, did not mention 
any continued abdominal/intestinal symptoms.  The examiner 
noted that the Veteran had poor eating habits, and that he 
had lost 20 pounds during the past month.  The examiner gave 
an impression of possible gastritis.  The Veteran's discharge 
examination in February 1972 noted that the Veteran's abdomen 
and viscera were both normal, and that the Veteran's recent 
medical history had been unremarkable.

The Veteran was initially denied service connection in May 
1972 because there was no diagnosed disease/disorder at that 
time.  The Veteran filed the current claim in October 2005, 
noting that he had been treated for a stomach condition in 
service.  

VA and private treatment records dating from 1987 to 1989 
note no complaints concerning his abdomen, stomach, or any 
gastrointestinal disorder.  A medical history form filled out 
by the Veteran in 1989 reflect his denial of having ulcer, 
gall bladder disease, liver disease, nervous stomach, 
constipation, serious indigestion, appendicitis, colitis, 
persistent diarrhea, vomiting blood or blood in the stool in 
recent years.

Private treatment records from Dr. S., from the Center of 
Digestive Care, reflect that the Veteran was seen in 
September 2002 and had a history of polyposis, 
gastroesophageal reflux, hyperlipidemia, and mild chronic 
obstructive pulmonary disease (COPD).  The only past medical 
history noted was of orchiectomy for cancer of the testicle.  
The physician noted that the Veteran probably had irritable 
bowel syndrome (IBS), that he may be lactose intolerant, and 
that he had a history of multiple colonic polyps.  An 
operation report from February 2003, where the Veteran had a 
colonoscopy with biopsy.  Dr. S. determined that the Veteran 
had left-sided diverticulosis, mostly in the sigmoid, with 
hyperemia and spasm; also hyperemia in the descending colon, 
probably diverticular disease with diverticulitis of mild 
nature; and internal hemorrhoids.  The physician also noted 
that underlying inflammatory bowel disease should be kept in 
mind and ruled out.  Records from Dr. S. show that the 
Veteran was treated roughly once a year from September 2002 
to January 2006 regarding his various gastrointestinal 
problems.

VA treatment records from October 2004 to December 2006 
showed that the Veteran was treated for hyperlipidemia, 
esophagitis, diverticulosis/chronic diarrhea, and poorly-
controlled diabetes mellitus.

In October 2007 private physician Dr. R. provided a letter 
substantiating the Veteran's then medical problems.  The 
physician noted that the Veteran was being treated for 
diabetes mellitus, hyperlipidemia, vertigo (possibly due to 
labyrinthitis), chronic obstructive lung disease, ulcerative 
colitis, and a possible lesion on his pancreas.  The 
physician noted that the main symptom of his conditions was 
that of abdominal pain which the Veteran related to his 
ulcerative colitis.  The Veteran was able to maintain 
employment and carry out his daily living activities, but his 
medical problems resulted in the need to visit various 
physicians often.  The physician did not provide an opinion 
as to the etiology of the Veteran's various conditions, nor 
did he mention the Veteran's in-service abdominal pain.

In October 2007 the Veteran's wife provided a written 
statement regarding the Veteran's history of abdominal pain.  
She noted that she met the Veteran in October 1969, was 
involved in the motor vehicle accident in January 1970, and 
noted that the Veteran had had "stomach problems" since she 
had met him.  She also noted that in 1970 the Veteran was 
admitted to a hospital at MacDill Air Force base for testing 
regarding his "stomach problems", and that she believed 
they eventually stated he had a "nervous stomach."  She 
also related that he had continued to have stomach trouble 
through the years and that he was eventually diagnosed with 
spastic colon, IBS and diverticulitis. 

VA treatment records from Bay Pines VA Health Care System 
were obtained, 
and noted that the Veteran was treated there from April 2006 
to May 2009.  He 
was noted to have uncontrolled diabetes mellitus (poor diet 
compliance), hyperlipidemia, diverticulosis, and chronic 
diarrhea.

In October 2007 the Veteran underwent an UGI endoscopy, due 
to the Veteran's epigastric abdominal pain, generalized 
abdominal pain, and dyspepsia.  The final report noted that 
that Veteran's clinical indication was of pain, and that 
during the endoscopy it appeared that portions of the cystic 
duct and gallbladder were opacified.  There was no 
intraluminal filling defects in the biliary tree, and no 
filling defects of the partially extended pancreatic duct 
were present.  The report findings included LA Grade A 
esophagitis with non-bleeding, patchy mildly erythematous 
mucosa with no bleeding found in the gastric antrum; normal 
duodenum; and a small papule with no bleeding and no stigmata 
of recent bleeding found in the gastric antrum.

In August 2008 the Veteran was afforded a VA examination 
where the Veteran complained that he had suffered from 
abdominal pain since February 1970, and that his symptoms 
have progressively worsened.  The examiner noted that there 
was a review of the claims file in conjunction with the 
examination.  The Veteran did not report a history of 
vomiting, but did note that he had a history of weekly 
diarrhea, belching, and lower abdominal pain.  The examiner 
noted that the Veteran did not have any signs of significant 
weight loss, malnutrition or anemia.  The Veteran's abdomen 
was soft with no masses or tenderness.  The examiner noted 
that the Veteran's February 1970 UGI and BE studies were 
within normal limits.  The examiner also noted that the 
Veteran's November 2007 endoscopy noted gastroesophageal 
reflux disease (GERD) with Barrett's esophagus not present, 
and that the Veteran's November 2007 colonoscopy noted 
diverticulosis, benign colon polyps, IBS, and hemorrhoids.  
The examiner diagnosed the Veteran with IBS, GERD, 
diverticulosis, and colon polyps.  The examiner opined that 
the Veteran's current gastrointestinal problems were not 
caused by or a result of his military service.  The examiner 
reasoned that the Veteran only had two instances of abdominal 
pain in his service treatment records, his February 1970 
examination gave no definitive diagnosis and he had normal 
UGI, BE and gall bladder series.  The examiner also noted 
that following these two in-service complaints there was no 
further documentation of on-going gastrointestinal problems 
until the 2000s when GERD, diverticulosis, IBS, and colon 
polyps were found on endoscopy.  Lastly, the examiner stated 
that all of the listed diseases that the Veteran suffers from 
are diseases of age and are not related to service.  There is 
no medical opinion to the contrary.

The only evidence of a nexus between the Veteran's claimed 
disability and his military service is limited to the Veteran 
and his wife's lay statements.  The Veteran contends that he 
has had continuity of symptomatology since service, and his 
wife provided a statement that the Veteran had "stomach 
problems" beginning in at least 1969 and continuing until 
the present.  However, such contentions are contradicted by a 
medical history form prepared by the Veteran in 1989 which 
denied any chronic gastrointestinal symptoms.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

Moreover, while lay persons are competent to testify as to 
symptoms, they are not competent to diagnose those symptoms 
as specific gastrointestinal disorders, which require medical 
testing and expertise to diagnose.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Indeed, as noted in Clyburn v. 
West, 12 Vet. App. 296, 301-302 (1999), medical evidence is 
still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent. 

In this case, the Board finds the medical evidence of record 
to be more probative than the contentions of the Veteran and 
his wife rendered more than 30 years after the Veteran's 
discharge from service.  The competent and credible evidence 
contained in the claims folder does not show a diagnosis of 
any of his current gastrointestinal disorders in service, nor 
evidence of treatment for approximately 30 years since his 
discharge from service.  More importantly, there is no 
competent medical opinion of a nexus between military service 
and the Veteran's various abdominal/gastrointestinal 
conditions.  The only medical opinion on this point, from the 
VA examiner, indicated that the Veteran's current conditions 
were less likely than not related to military service, and 
are in fact, age-related diseases.  Though the examiner 
incorrectly checked the boxes that the Veteran did not have a 
history of hospitalizations and trauma with regards to his 
abdominal pain, the examiner did go on to quote from the 
Veteran's service treatment records and post service 
treatment records regarding his various hospitalizations, x-
rays, diagnoses and procedures.  Therefore, the Board finds 
that the VA examiner's opinion was well-informed and is 
persuasive.

In summary, there was no diagnosis of a gastrointestinal 
disease or condition associated with the Veteran's abdominal 
pain in service (which was thought to be associated with 
contusions due to a motor vehicle accident), there was no 
treatment for a gastrointestinal disorder for many years 
thereafter, there is a medical opinion that the Veteran's 
gastrointestinal conditions are not due to service and are 
age-related, and there is no competent medical opinion 
linking his current diagnosed gastrointestinal conditions 
with service.  Thus, service connection is not warranted for 
a gastrointestinal disorder, also claimed as abdominal pain 
and stomach disorder.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a gastrointestinal 
disorder, claimed as abdominal pain and stomach disorder, is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


